


CHANGE IN CONTROL SEVERANCE AGREEMENT BETWEEN
VALLEY FINANCIAL CORPORATION
AND ANDREW B. AGEE


This Change in Control Severance Agreement ("Agreement") is made and entered
into as of October 18, 2013 between Valley Financial Corporation ("Company"), a
Virginia corporation, and Andrew B. Agee ("Employee").
WHEREAS, Employee is employed as Executive Vice President and Chief Lending
Officer of Valley Bank (“Employer”) which is either the Company or a Subsidiary
of the Company; and
WHEREAS, Company desires to provide Employee with certain benefits in the event
that Employee's employment with Employer is terminated under the circumstances
specified in this Agreement;
WHEREAS, Employee desires to continue employment with Employer and to accept
Company's offer of the benefits specified in this Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:
SECTION 1. DEFINITIONS. As used in this Agreement, the following capitalized
terms have the indicated meanings unless the context clearly requires otherwise:
1.01.    "Applicable Federal Rate" has the meaning ascribed to that term in
Section 1274(b)(2)(B) of the Code.
1.02.    "Board" means the Board of Directors of the Company, unless otherwise
specified.
1.03.    "Cause" means (a) the continued failure (after notice from Employee’s
supervisor or officer having superior authority over Employee) by Employee to
perform his duties as an employee of Employer (other than any such failure
resulting from his incapacity due to physical or mental illness); or (b) the
violation of a lawful directive from Employee’s supervisor or officer having
superior authority over Employee; or (c) a breach of Employee’s fiduciary duty;
or (d) the engaging by the Employee in any conduct which has a material adverse
financial effect on or is materially injurious to the Company or any Subsidiary
and which was not done or omitted to be done in good faith and in the best
interests of the Company or any Subsidiary; or (e) the engaging by Employee in
any conduct which is illegal or dishonest either in connection with Employee’s
duties as an employee of Employer or, if not so connected, which reflects in a
materially adverse way on Employee’s fitness to serve in the capacity employed
by Employer; or (f) the issuance of a removal order or similar order by a
governmental regulatory agency with appropriate jurisdiction prohibiting
Employee from participating in the affairs of the Company or any Subsidiary. For
purposes of determining the existence of “Cause” under either clause 1.03(a) or
1.03(b) above any act or failure to act based upon authority given pursuant to a
resolution duly adopted in the case of clause 1.03(a) above by the Board of
Directors of the Employer or, in the case of clause 1.03(c) above, by the Board
of Directors of either the Employer or the Company, if different, or, in the
case of either clause 1.03(a) or 1.03(c) above, based upon the advice of counsel
for the Company shall be conclusively presumed not to constitute “Cause”. In
addition, Employee’s attention to matters not directly related to the business
of the Employer shall not provide a basis for termination for Cause under either
clause 1.03(a) or (c) above so long as either the Board of the Employer or
Company, if different, has approved Employee’s engagement in such activities.
    
1.04.    “Change in Control” means the date that (i) any Person is or becomes
the "beneficial owner" (as defined in Rule 13d-3 or Rule 13d-5 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of 20% or
more of the combined voting power of the Employer's voting securities; (ii) the
Incumbent Board ceases for any reason to constitute at least the majority of the
Board, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Employer's
shareholders, was approved by a vote of at least 75% of the directors comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Employer in which such person is named as a nominee for
director, without objection to such




--------------------------------------------------------------------------------




nomination) shall be, for purposes of this clause (ii) considered as though such
person were a member of the Incumbent Board; (iii) all or substantially all of
the assets of the Employer or the assets of the Bank are sold, transferred or
conveyed by any means, including but not limited to direct purchase or merger,
if the transferee is not controlled by the Employer, control meaning the
ownership of more than 50% of the combined voting power of such entity's voting
securities; or (iv) the Employer is merged or consolidated with another
corporation or entity and as a result of such merger or consolidation less than
75% of the outstanding voting securities of the surviving or resulting
corporation or entity shall be owned in the aggregate by the former shareholders
of the Employer. Notwithstanding anything in the foregoing to the contrary, no
Change in Control shall be deemed to have occurred for purposes of this
Agreement by virtue of any transaction (i) which results in the Employee or a
group of Persons which includes the Employee, acquiring, directly or indirectly,
20% or more of the combined voting power of the Employer's voting securities;
(ii) arranged or caused by a federal bank regulatory agency possessing
appropriate jurisdiction on the grounds of failing financial condition of the
Employer or Bank which results in the acquisition, directly or indirectly, of
20% or more of the combined voting power of the Employer's voting securities by
any Person or (iii) which results in the Employer, any subsidiary of the
Employer or any profit-sharing plan, employee stock ownership plan or employee
benefit plan of the Employer or any of its subsidiaries (or any trustee of or
fiduciary with respect to any such plan acting in such capacity) acquiring,
directly or indirectly, 20% or more of the combined voting power of the
Employer's voting securities.
1.05    "Code" means the Internal Revenue Code of 1986, as amended from time to
time.
1.06    "Date of Termination" means the date of Employee’s “separation from
service” within the meaning of Code section 409A and Treasury Regulations
thereunder.
1.07    "Disability" means the earlier of the following events: either (a) as a
result of Employee's inability due to physical or mental illness, Employee shall
have been absent from the full-time performance of his duties with the Employer
for six (6) consecutive months, and (ii) within thirty (30) days after Notice of
Termination is given Employee shall not have returned to the full-time
performance of his duties; or (b) the Employee qualifies for full time
disability benefits under any disability insurance policy provided by or through
the Company as a Plan.
1.08    "Effective Date" means the date in the first paragraph of this
Agreement.
1.09    "Employer" or “Company” includes any corporation or other entity which
is the surviving or continuing entity in respect of any merger, consolidation or
form of business combination in which the Employer or Company ceases to exist.
1.10    “Good Reason” means, on or after a Change in Control, (a) the failure by
the Company to pay Employee any compensation due Employee (which failure is not
cured within 5 days after notice describing such failure and setting forth the
amount owed); (b) a material diminution in the Employee’s base compensation; (c)
a material diminution in the Employee’s authority, duties, title, or
responsibilities, (d) a material change in the geographic location at which the
Participant must perform the services, or (e) any other action or inaction that
constitutes a material breach by the Company of this Agreement. Employee must
provide notice to the Company of the existence of the condition on which a Good
Reason termination would be based within sixty (60) days after the initial
existence of the condition, upon the notice of which the Company shall have
thirty (30) days during which it may remedy the condition without having to pay
the amounts described in this Agreement.
1.11    "Notice of Termination" means a written notice that sets out the
specific termination provision of this Agreement set forth in Section II relied
upon for termination. No Notice of Termination is required hereunder in the
event of the Employee’s death.
1.12    "Plan" means any compensation plan such as an incentive, bonus, stock
option or restricted stock plan, any pension or profit sharing plan or any
welfare benefit plan (including, but not limited to health, life or disability
insurance).
1.13    "Subsidiary" means any entity that the Company, directly or indirectly,
has the practical ability to control.




--------------------------------------------------------------------------------




SECTION 2. TERMINATION OF EMPLOYMENT AND SEVERANCE.
2.01    Termination Not Providing for Severance. Upon termination of employment
after the Effective Date: (a) by the Employee for other than Good Reason; or (b)
by the Employer for Cause; or (c) by the Employer for any reason prior to a
Change in Control; or (d) by the Employer on account of Employee’s Disability;
or (e) by virtue of Employee’s death, the Company shall pay or cause to be paid
to the Employee an amount equal to Employee’s accrued salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given (if
required). Employee shall not be entitled to any bonus or other discretionary
compensation which has not been received by Employee prior to the Notice of
Termination unless provided for under the specific terms of any Plan. In the
event of Employee's death and the foregoing amounts shall be determined on the
date of death without any requirement for Notice of Termination. Notwithstanding
any other provision of this Agreement, the severance pay described in Section
2.02 below shall not be payable upon termination of Employee’s employment for
any reason before a Change in Control.
2.02    Termination Providing for Severance. Upon termination of Employee's
employment on or after a Change in Control, if such termination is not one of
the types described in Section 2.01, the Company shall pay or cause to be paid
to Employee (in addition to the amount determined under Section 2.01) an amount
equal to two (2) times the Employee's annual salary at the rate in effect (i) at
the time Notice of Termination is given, if Notice of Termination is required,
or (ii) on the Date of Termination, if no Notice of Termination is required.
Such payment shall be made within thirty (30) days of the Date of Termination,
if Employee is not a “specified employee” for purposes of Code Section 409A on
the Date of Termination. If Employee is a “specified employee” for purposes of
Code Section 409A on the Date of Termination, the payment shall be made (i)
within thirty (30) days of the Date of Termination to the extent the payment is
permitted to be treated as exempt “separation pay” for purposes of Code Section
409A and Treasury Regulations thereunder; and (ii) on the first day of the month
following the six-month anniversary of the Date of Termination to the extent the
payment is not permitted to be treated as exempt “separation pay” for purposes
of Code Section 409A and Treasury Regulations thereunder. If such payment is
required to be made on the first day of the month following the six-month
anniversary of the Employee’s Date of Termination, interest shall accrue on the
payment from Employee’s Date of Termination through the date of payment at the
Prime Rate of Interest in effect on the Date of Termination and as reported in
the Wall Street Journal.
2.03    Offset and Recovery. The amount of any payment provided for in this
Section II shall not be reduced, offset or subject to recovery by the Company by
reason of any compensation earned by Employee as the result of employment by
another employer after the Date of Termination, or otherwise but any sums paid
to Employee hereunder which were not properly payable to such Employee may be
recovered by or in right of the Company, together with interest at the
Applicable Federal Rate.
SECTION 3. TERM; BINDING AGREEMENT.
3.01    This Agreement shall continue in effect until the first anniversary of
the Effective Date; provided, however, that beginning with the first anniversary
of the Effective Date and each anniversary thereafter, the term of this
Agreement shall automatically be extended for one additional year unless at
least one hundred twenty (120) days prior to such anniversary date, the Company
or the Employee shall have given written notice that this Agreement shall not be
extended, and provided further, anything in this Agreement to the contrary
notwithstanding, this Agreement shall continue in effect for at least a period
of twelve (12) months beyond the date of a Change in Control, if one shall have
occurred (i) during the term of this Agreement, and (ii) prior to a Notice of
Termination, except a Notice of Termination given by the Company other than for
Cause or Disability after any regulatory filing has been made in contemplation
of a Change in Control.
3.02    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by Employee's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees; provided
that the Employee may not assign this Agreement or any right hereunder without
the express prior written consent of the Company. This Agreement shall be
binding upon and (in addition to the intended third party beneficiaries pursuant
to Section 11) inure to the benefit of the Company and its successors and
assigns, whether by merger, consolidation or transfer of all or substantially
all of the Company’s assets, in which case the “Company” as used herein shall
mean such successor or assignee.




--------------------------------------------------------------------------------




    
SECTION 4. FEES AND EXPENSES.
4.01    Except as provided in Section 7, each party shall pay its own legal fees
and related or other expenses incurred in connection with this Agreement
including, without limitation all such fees and expenses, if any, incurred in
contesting or disputing any termination or seeking to obtain or enforce any
right or benefit provided by this Agreement, whether or not such party prevails.
SECTION 5. TAXES.
5.01    All payments to be made to Employee under this Agreement will be subject
to required withholding of federal, state and local and employment and other
taxes.
SECTION 6. MISCELLANEOUS.
6.01    Survival. The respective obligations of, and benefits afforded to, the
parties in Sections 2, 4, 5, 6, 7, 10, and 11 of this Agreement shall survive
termination of this Agreement.
6.02    Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given by Company when delivered to Employee or by
Employee when delivered to the President/Chief Executive Officer of Company or
when mailed by United States registered mail, return receipt requested, postage
prepaid and addressed, in the case of Company, to the attention of the
President/Chief Executive Officer at the following address:
Valley Financial Corporation
36 Church Avenue, SW
Roanoke, Virginia 24011


or, in the case of Employee, to the address set forth below the Employee's
signature, provided that all notices may be sent to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.
6.03    Modification; Waiver; Governing Law. No provision of this Agreement may
be modified, waived or discharged unless such modification, waiver or discharge
is agreed to in writing signed by Employee and the President/Chief Executive
Officer of Company. No waiver by either party hereto at any time of any breach
by the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Commonwealth of Virginia (excluding its principles of
conflict of laws).
6.04    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
6.05    Jurisdiction and Venue and JURY WAIVER. All disputes and legal or other
litigation proceedings by any party hereto in connection with or relating to
this Agreement, in whole or part, its enforcement or any matters described or
contemplated herein shall be instituted only in the courts of Virginia or of the
United States sitting in Virginia. Each party promises to commence any legal
proceeding only in such courts and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such disputes or litigation. Each
party irrevocably waives the rights to trial by jury in connection with any
matter arising hereunder to the fullest extent permitted by law, any defense or
objection it may now or hereafter have to the laying of venue of any such
proceeding brought in such courts and any claim that any proceeding brought in
any such courts has been brought in an inconvenient forum.




--------------------------------------------------------------------------------




6.06    At Will Employment. Employee acknowledges and agrees that Employee is an
“at-will” employee and nothing herein or in any general or specific written or
oral policies of Company or Employer or statements made to Employee at any time,
whether written or oral or any assignment of “Due Cause” to any action or
inaction of Employee shall or shall be deemed to change or restrict this at-will
relationship.
SECTION 7. CONFIDENTIALITY; COVENANT NOT TO COMPETE.
7.01    Confidentiality. Employee agrees that during and subsequent to his
period of employment with Employer, Employee will not at any time communicate or
disclose to any person or entity, without the consent of the Company or Employer
(which shall be in writing if after termination of employment) or use or take
benefit from or assist any other person or entity to use or benefit from, any
proprietary or other confidential information concerning the Company or any
Subsidiary of the Company, their joint and several operations, assets,
personnel, finances, business methodologies, policies, procedures and plans and
strategies, it being understood, however, that the obligations of this Section
shall not apply to the extent that the aforesaid matters (a) are disclosed in
circumstances where Employee is legally required to do so or (b) become
generally known to and available for use by the public otherwise than by the
Employee's act or omission.
7.02    Covenant Not to Compete. If the Employee's employment with the Employer
is terminated under circumstances entitling Employee to severance compensation
under Section 2.2 of this Agreement, the Employee agrees that for a period of 2
(two) years from the date employment is terminated, Employee will not, without
the prior, written consent of the President/Chief Executive Officer of the
Company, become an officer, employee, agent, partner, director, or substantial
stockholder of any entity engaged in the commercial or retail banking business
within a 100 mile radius of the City of Roanoke, Virginia, or become associated
in any substantial manner with any entity in the process of formation to engage
in the retail or commercial banking business, or any group that intends to form
any such entity in the geographical area described above.
7.03    Relief. In the event of Employee's actual or threatened breach of this
Section, the Company and/or Employer shall be entitled to a preliminary
restraining order and an injunction restraining the Employee from violating its
provisions. Notwithstanding Section 4, in the event the Employee is in breach of
this Section, Employee shall be liable for all costs and expenses incurred by
the Company and/or Employer, including but not limited to reasonable legal fees
and expert witness fees, in obtaining any equitable or legal relief in
connection with such a breach.
7.04    Other Remedies. Nothing in this Agreement shall be construed to prohibit
the Company or Employer from pursuing any other available remedies for such
breach or threatened breach, including the recovery of damages from the
Employee. If at the time of enforcement of this Section a court holds that the
duration, scope or area restrictions stated herein are unreasonable under the
circumstances then existing and, thus, unenforceable, the Company and Employee
agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area.
SECTION 8. RELATED AGREEMENTS.
8.01    To the extent that any provision of any other agreement between Company
or any of its Subsidiaries and Employee shall limit, qualify or be inconsistent
with any provision of this Agreement, then for purposes of this Agreement, while
such other agreement shall remain in force, the provision of this Agreement
shall control and such provision of such other agreement shall be deemed to have
been superseded, and to be of no force or effect, as if such other agreement had
been formally amended to the extent necessary to accomplish such purpose.
SECTION 9. COUNTERPARTS.
9.01    This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.
SECTION 10. RESERVED
SECTION 11. THIRD PARTY BENEFICIARIES.




--------------------------------------------------------------------------------




11.01    Employer is an intended third party beneficiary of the rights and
benefits of Section 7, with full power to enforce in its own name alone or in
conjunction with Company.
11.02    The Company and its Subsidiaries and their respective officers,
directors, employees, members, managers, agents, independent contractors,
representatives, shareholders, successors and assigns are each intended third
party beneficiaries of the rights and benefits of Section 10, with full power to
enforce in their own name alone or in conjunction with the Company or any other
third party beneficiary.
IN WITNESS WHEREOF, the parties have executed this Agreement as of October 18,
2013.


 
 
VALLEY FINANCIAL CORPORATION
 
 
 
(Registrant)
 
 
 
 
 
 
 
Date:
October 18, 2013
By:
/s/ Ellis L. Gutshall
 
 
 
 
Ellis L. Gutshall
 
 
 
 
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
/s/ Andrew B. Agee
 
 
 
 
Andrew B. Agee
 
 
 
 
 
 
 
 
 
 
2311 Rosalind Avenue
 
 
 
 
Roanoke, VA 24014  
 
 
 
 
 
 
 



                    












                                                                            


